In a proceeding pursuant to CPLR (art. 78) to declare void an amendment of the Zoning Ordinance of the City of Newburgh, petitioners appeal from an order of the Supreme Court, Orange County, entered (September 16, 1965, which (1) stayed the proceeding; (2) ordered Its dismissal if this cqurt should hold “ that Mr. Justice Bailey’s decision of March 30, 1965, dismissing the petition in the prior proceeding of Casterlin, et al. v. The City of Newburgh, Index No. 354/1965, was proper”; and (3) ordered that “upon a reversal of the aforesaid decision * * * an order may he entered consolidating both proceedings feu? all purposes.” Appeal dismissed, with costs to respondents. The order from which petitioners have appealed is not appealable as of right but only by permission, proof of which does not appear in the record (CPLR 5701, subd. [b], par. 1; 5701, subd. [c]). Beldock, P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.